Webb, Judge.
Appellant Williams applied for a writ of certiorari to a final order by the Personnel Board of Fulton County regarding his discharge from employment. The writ was sanctioned and issued more than 30 days from the date of the personnel board’s order. The board moved to dismiss the writ because the application for sanction had not been presented within the statutory time, and that motion was granted. This appeal is from the grant of the motion to dismiss. We affirm.
"All writs of certiorari shall be applied for within 30 days after the final determination of the case in which the error is alleged to have been committed, and not after; and shall be answered by the respondent on or before the appearance day thereof, which shall be 30 days after service of such petition and writ upon the respondent.” Code Ann. § 19-209; Hitt v. City of Atlanta, 103 Ga. App. 717 (120 SE2d 339) (1961); Goldstein v. Smith, 141 Ga. App. 493 (2) (233 SE2d 864) (1977).

Judgment affirmed.


Quillian, P. J., and McMurray, 
*832
J., concur.

Argued October 16,1978
Decided October 30, 1978.
Harold E. Williams, pro se.
Charles L. Carnes, Webb, Young, Daniel & Murphy, David E. Betts, Robert O. McCloud, Jr., for appellees.